

116 HR 4735 IH: Provider Relief Fund Deadline Extension Act
U.S. House of Representatives
2021-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4735IN THE HOUSE OF REPRESENTATIVESJuly 28, 2021Mrs. Axne (for herself and Mrs. Miller-Meeks) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo extend the deadline for eligible health care providers to use certain funds received from the COVID–19 Provider Relief Fund, and for other purposes.1.Short titleThis Act may be cited as the Provider Relief Fund Deadline Extension Act.2.Extension of deadline for eligible health care providers to use certain funds received from the COVID–19 Provider Relief Fund(a)Extension of deadline(1)Payment received period 1Effective June 29, 2021, the deadline by which an eligible health care provider is required to use reimbursements from the Provider Relief Fund received by such provider during the covered payment received period shall be extended until the later of—(A)the end of the COVID–19 public health emergency period; or(B)December 31, 2021.(2)Adjustment of reporting time periodThe Secretary of Health and Human Services shall make appropriate adjustments to the reporting time period established by the Secretary that is applicable to eligible health care providers with respect to the use of reimbursements from the Provider Relief Fund received during the payment received period to reflect the deadline established in paragraph (1) for the use of such reimbursements received during such payment received period.(b)DefinitionsIn this section:(1)Covered payment received periodThe term covered payment received period means, with respect to the Payment Received Periods referred to in the Provider Relief Fund Guidance, the payments beginning on April 10, 2020, and ending on June 30, 2020.(2)COVID–19 public health emergency periodThe term COVID–19 public health emergency period means the emergency period described in section 1135(g)(1)(B) of the Social Security Act (42 U.S.C. 1320b–5(g)(1)(B)).(3)Eligible health care providerThe term eligible health care provider has the meaning given such term in the third proviso of the third paragraph under the heading Department of Health and Human Services—Office of the Secretary—Public Health and Social Services Emergency Fund in division B of the CARES Act (Public Law 116–136).(4)Provider relief fundThe term Provider Relief Fund means the program to prevent, prepare for, and respond to COVID–19, domestically or internationally, for necessary expenses to reimburse, through grants or other mechanisms, eligible health care providers for health care related expenses or lost revenues that are attributable to COVID–19 for which appropriations are made—(A)under the heading Department of Health and Human Services—Office of the Secretary—Public Health and Social Services Emergency Fund in title VIII of division B of the CARES Act (Public Law 116–136); and(B)under the heading Department of Health and Human Services—Office of the Secretary—Public Health and Social Services Emergency Fund in title I of division B of the Paycheck Protection Program and Health Care Enhancement Act (Public Law 116–139).(5)Provider relief fund guidanceThe term Provider Relief Fund Guidance refers to the guidance entitled Provider Relief Fund General and Targeted Distribution Post-Payment Notice of Reporting Requirement and issued by the Secretary of Health and Human Services on June 11, 2021.